Citation Nr: 0319369	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral hand 
disability, to include as secondary to service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2002 rating 
decision by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2002 the 
veteran appeared and testified at a personal hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.


REMAND

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the issue on appeal, the Board determined that additional 
evidentiary development was required, and it undertook 
actions to further develop the evidence in this case.  This 
newly developed evidence (June 2003 VA examination) has now 
been associated with the claims folder.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the Board's new duty-to-assist 
regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the Agency of Original 
Jurisdiction (the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Therefore, it is 
apparent that the Board must remand the veteran's claim for 
review and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
last supplemental statement of the case.

The Board also observes that the veteran has not been 
properly notified of the provisions of the Veterans' Claims 
Assistance Act of 2000 (VCAA), at least as it pertains to his 
service connection claim on appeal.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  The veteran should be notified of any 
information, and any medical or lay 
evidence not previously provided to VA, 
which is necessary to substantiate his 
service connection claim and whether VA 
or the veteran is expected to obtain any 
such evidence.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	ROBERT E. O'BRIEN	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




